DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, FIG. 5, claims 9-21 in the reply filed on 04/27/21 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/21.
Claim Objections
Claim 16 objected to because of the following informalities:  “The reflector of claim 1.5” in the preamble should be change to “The reflector of claim 15”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “The method of claim J 9” in the preamble should be changed to “The method of claim 19”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG Pub 2012/0261695 A1).
Regarding claim 9, Chen discloses a reflector (FIG. 1G) for an optical device, comprising: 
a distributed Bragg reflector (15, wherein 15 may further include a plurality of sub-layers to form a DBR, [0032]); 
a metal matrix (13, wherein 13 may comprise a metal including a plurality of adjacent parts in a matrix form, [0030]) having a front side in direct contact with the distributed Bragg reflector (a bottom surface of 13 is in direct contact with 15, FIG. 1G), the metal matrix defining one or more apertures (131 formed between adjacent parts of 13, [0031]); and 
a layer of reflective metal (11, wherein 11 may comprise a metal, [0030]) in direct contact with the distributed Bragg reflector through the apertures (11 is in direct contact with 15 through 131, FIG. 1G).
Chen does not explicitly disclose the layer of reflective metal having a reflectance of greater than 97% at a predetermined wavelength at normal incidence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective metal with a material having a reflectance of greater than 97% at a predetermined wavelength at normal incidence in order to increase optical efficiency of the optical device by maximizing the reflectivity of the reflector at the predetermined wavelength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Chen discloses the layer of reflective metal is gold (11 may comprise Au, [0030]).
Regarding claim 11, Chen discloses the reflective metal is selected from the group of silver and aluminum (11 may comprise Ag or Al, [0030]).
Regarding claim 12, Chen discloses the metal matrix is titanium or chromium (13 may comprise Ti or Cr, [0030]).
Regarding claim 18, Chen has disclosed the reflector outlined in the rejection to claim 9 above except the material of the metal matrix has a reflectance of less than 62% at the predetermined wavelength at normal incidence. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal matrix with a material having a reflectance of less than 62% at the predetermined wavelength at normal incidence in order to maximize reflectivity for the reflector in the apertures, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 19 and 20, same rejections as applied to claims 9, 10, and 12 are maintained since the method claims contain substantially the same limitations as the product claims.
Allowable Subject Matter
Claims 13-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TSANG (US PG Pub 2012/0168793 A1) discloses a similar reflector (FIG. 2) comprising a DBR (80) in direct lateral contact with a metal matrix (20) defining one or more apertures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828